Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 9/22/22.  Claims 1,10,57-58,60,64,66,69 are amended and claims 2-9,11-24,26-27,29-56,59,61,65 are cancelled.  Claims 1,10,25,28,57-58,60,62-64,66-69 are pending.
Claim Rejections - 35 USC § 112
Claims 1,10,25,28,57-58,60,62-64,66-69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amendment to claim 1 is not fully supported by the original disclosure.  The limitation “ wherein the aqueous granulating solution is absorbed by the dry blend of active ingredients and excipients to form the homogeneous final dry granulation” is not disclosed in the instant specification.  Applicant points to paragraphs 0127-0130 of the published application.  The paragraphs discloses the weight percent of the solution in the final dry granulation.  But, there is no disclosure that the dry blend of active ingredients and excipients absorb the granulating solution.  In claim 10, there is no disclosure of microcrystalline cellulose as a binder in the paragraphs pointed out applicant.  Claims 58,69 have the same problem as claim 1.  Claim 60 has the same problem as claim 10. 
Claims 1,58,69 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  The claim recites the step of mixing or blending and aqueous granulation solution with a dry blend of active ingredients and excipients to form a final dry granulation wherein the final dry granulation comprises from about .5% of the aqueous granulation solution.  However, it is unclear of the processing step between forming the dry granulation and percent of solution in the final dry granulation.  The claim does not set how much of the solution is added to the dry blend.  It is unclear of where the .5% comes from; the solution comprises 82% water.. The claim only recites mixing or blending to form a dry granulation.  It is unclear how mixing or blending with a solution forms a dry granulation.  The claim recites “ the aqueous granulating solution is absorbed by the dry blend of active ingredients and excipients”.  However, there is no parameter on how much of the solution is absorbed.  Thus, it is still unclear where the .5% comes from.
Claims 58,69 have the same problem as claim 1.  
Claim Rejections - 35 USC § 103
Claims 1,10,25,28,57-58,60,62-64,66-69  is/are rejected under 35 U.S.C. 103 as being unpatentable over Daneshvari ( 2015/0147405) in view of Ahmed ( 2009/0197974), Von Maltzahn ( 2017/0151269) , Dunn ( 5614243), Nair ( 2015/0099037) , Ghodsian ( 2010/0159107) and Shamugam “ Granulaion techniques and technologies: recent progresses” and Akashe ( 2010/0307542)
For claims 1,10,58-59,60, Daneshvari discloses a method for making a dietary supplement.  The method comprises the step adding an aqueous solution comprising Arabic gum to the supplement.  The concentration of Arabic gum is between about 5-40%.   The aqueous solution comprises deionized water.  The solution further comprises flavoring, coloring, emulsifier, supplements etc.. Various flavorings includes spices, herb, roots, essences and essential oil.  The flavoring is at a concentration of .1-1%.  In the example on paragraph 0180, the granulating liquid is prepared by dissolving Arabic gum in distilled water, for example, dissolving 50g of Arabic gum in distilled water to prepare a 25% solution of Arabic gum, ie adjusting the volume to 200 ml.  The density of water is about 1g/ml.  Thus, 200 ml of water is about 200 grams in weight.  The weight of water + Arabic gum is 250 gram; so the concentration of water in the solution is about 80%.  The concentration of the Arabic gum is disclosed to be between about 5-40% and the gum is dissolved in a solvent such as water.  It is readily apparent to one skilled in the art the remaining component of the solution is the water.  Thus, the water can vary depending on the concentration of the Arabic gum and can vary between 95-60% .  ( see paragraphs 0011-0012,0022,0040-0050.0078)
Daneshvari does not disclose mixing or blending the type of blender , organic dietary supplement, RODI water, the specific  concentration of the solution, the aqueous solution is absorbed, without a drying step, tablet form and the step of sifting through #12 as in claims 1,58,69, the number as in claim 25, 28, 62-63 and the blender as in claims 67-68.
Ahmed discloses certified organic ingredients for use in natural dietary supplement tablet .  The tablet form comprises at least 95% Certified organic ingredients. The supplement is compressed into tablets with excipients such as binders, disintergrants.  Ahmed discloses the steps of blending the dietary supplement or granulated dietary supplement with tablet excipients and optionally with other ingredients to provide a table formulation and compressing the tablet formulation to form a tablet.  Ahmed discloses properties such as disintegration,dissolution, friability and hardness are all tests that indicate quality and success for tableting. Ahmed teaches that certified organic oil can be used.  Once a tablet is made, optimization can be achieved based on disintegration and friability results. (see paragraphs 0008-0010,0028)
Dunn discloses a method of making starched-based texturizing agent to be used in food formulations.  Dunn discloses to prepare the agent using RODI water.  ( see examples 1, 3, 4)
Von Maltzahn discloses a method of preparation of glycan therapeutic, pharmaceutical composition  and medical food.  Von Maltzahn discloses to use high purity reverse-osmosis deionized water to quantitate the amount of glycan in a solution.  ( see abstract, paragraph 0582)
Nair discloses a method of producing cocoa-containing beverage.  Nair discloses the use of purified or sterilized water.  The preferred water use includes carbon filtered water, deionized water and/or water purified by reverse osmosis.  ( see abstract, paragraph 0006)
Ghodsian discloses a process of making organic water beverage.  Ghodsian discloses purified water can be used.  Water can be purified by processes including reverse osmosis which purifies water using pressurized membrane system.  Deionized water is purified water that uses ion exchange that binds and filters out mineral salt. ( see abstract, 0020)
In the article, Shanmugam discusses the diffierent granulation techniques and technologies.  The granulation techniques may be widely categorized into two types which are dry granulation and wet granulation.  The wet granulation is widespread but it involves multiple unit processes which are complex, time consuming and expensive.  The dry granulation includes moisture-activated dry granulation.  In such process, agglomeration is facilitated by adding a small amount of water usually less than 5%, preferably 1-4%.  This technique does not require an expensive drying step.  The process does not lead to larger lumps formation since the amount of water used is very small compared to usual wet granulation. Shanmugam teaches moisture-absorbing material such as microcrystalline cellulose, silicon dioxide etc. is added to facilitate the absorption of excess moisture.  The moisture absorbents absorb the moisture from the agglomerates, resulting in moisture redistribution within the powder mixture, leading to relatively dry granule mixture. ( see entire document, particularly pages 11,5)
Akashe discloses a method of reducing surface oil on encapsulated material.  Akashe teaches the use of a V-blender with the intensifier bar to tumble material and breaking up lumps.  ( see paragraph 0024.
 Daneshvari discloses example of wet granulation process.  As shown in Shanmugam, different granulating techniques are known. Shanmugam teaches that wet granulation is the most widespread granulation technique but it requires  multiple unit processes which are complex, time consuming and expensive.  Shanumgam teaches that variation of wet granulation technique known as moisture-activated dry granulation ( MADG) requires small amount of water, usually less than 5% and does not require an expensive drying step.  It would have been obvious to one skilled in the art to use the MAGD technique taught in Shanumgam to obtain the same result without the expensive drying step.  The technique requires les sthan 5% of water; thus, it would have been obvious to add less than 5% of the aqueous granulating solution which would result in less than 5% solution in a final granulation.  Furthermore, Shanumgam teaches to add absorbing material such as microcrystalline cellulose , silicon dioxide to absorb excess moisture.  Thus, the final granulation will give less of the solution. The claimed processed also requires liquid which is the same as in Daneshvari.   The claimed step of mixing is disclosed in Daneshvari in view of Shanumgam.  Thus, its obvious the absorbing of the solution by the ingredients also takes place in the Daneshvari process.   In paragraph 0108-0111, Daneshvari discloses various size distribution of the granular material.  Thus, it would have been obvious to one skilled in the art to sift the granulation to obtain the desirable particulate sizes.  The screen size selected would have been an obvious matter of choice depending on the particle sizes wanted and this parameter would have been well within the determination of one skilled in the art.  Reverse osmosis, deionized water is high purity water and is known to use in various processings including  food, in pharmaceutical ,  beverage  as shown in the prior art to Dunn, Von Maltzahn, Nair and Ghodsian.  Daneshvari discloses to use water without restricting the water to specific type.  It would have been obvious to one skilled in the art use reverse osmosis deionized water as taught in the prior art when desiring to have a very pure water.  Using high quality ingredient would have been obvious to one skilled in the when desiring to enhance the quality of the product.  It would have been obvious to use organic supplement and organic gum Arabic as taught in Ahmed when desiring to form all-natural dietary supplement.   Daneshvari discloses adding supplement.  The supplement includes flavoring such as spices, herb ,botanical,dextrose,  ect. Claims 1,58,69 recite the “ supplement comprises one or more of “ the ingredients recited; this means the supplement can include only 1 ingredient.  Daneshvari discloses herb, mineral etc.. which are the active ingredients recited.  The supplement does not requires all of the binder, anti-caking agents etc.. because the claim recite “ one or more”.  Claims 57,64,66 are not limiting because the supplement does not include all binder, anti-caking agent,disintegrant and glidant .  Daneshvari discloses the granulating liquid may further comprise other components or compounds such as flavoring agents, aromatic substances, sweeteners, sugars, coloring agents, emulsifiers. Furthermore, adding excipients in the forming of granulating composition is known in the art in Shanmugam and Ahmed.  It would have been obvious to one skilled in the art to use additives for its art-recognized function.  Substance that be used as sweeteners include dextrose which is the substance claimed as binder in claim 66.  It would have been obvious to one skilled in the art to vary the amount depending on the sweetness intensity desired. Furthermore, Shanmugam teaches to add microcrystalline as moisture absorbing material which is recited in the claims as binder.  It would have been obvious to one skilled in the art to form a tablet following the steps as taught in Ahmed as an obvious matter of choice when a tablet form is wanted.  It would have been within the skill of one in the art to determine the compressibility and flowability of the product that would give the optimum storage and use for the supplement.  Such parameter is result-effective variable which can be determined through routine experimentation.  Ahmed discloses properties such as hardness and friability can be tested to indicate quality and success of the tableting.  The testing of hardness and friability will give indication on compressibility.  While Daneshvari does not disclose a specific range of water.  In the example on paragraph 0180, the granulating liquid is prepared by dissolving Arabic gum in distilled water, for example, dissolving 50g of Arabic gum in distilled water to prepare a 25% solution of Arabic gum, ie adjusting the volume to 200 ml.  The density of water is about 1g/ml.  Thus, 200 ml of water is about 200 grams in weight.  The weight of water + Arabic gum is 250 gram; so the concentration of water in the solution is about 80%.  The concentration of the Arabic gum is disclosed to be between about 5-40% and the gum is dissolved in a solvent such as water.  It is readily apparent to one skilled in the art the remaining component of the solution is the water.  Thus, the water can vary depending on the concentration of the Arabic gum and can vary between 95-60% . Also, about 82%  means a little below 82% which would be encompassed by the about 80% shown in the example. Daneshvari teaches to mix the granulating mixture using a mixer.  It would have been obvious to one skilled in the art to use a V-blender with intensifier bar for mixing  as using an alternative device to carry out the same functional step of mixing.  V-blender is known in the art for such function as shown Akashe.
Response to Arguments
Applicant's arguments filed 9/22/22 have been fully considered but they are not persuasive. 
With respect to the 112 second paragraph rejection, applicant states that amended claims 1,58,69 are clear to one skilled in the art.  The examiner respectfully disagrees.  The rejection is maintained as set forth above.
With respect to the 103 rejection, applicant argues none of the references disclose or suggest mixing or blending a wet granulation together with the excipients listed above. This argument is not persuasive.  The claims do not require all the excipients as the claims recite one or more which means only 1 is required.   Daneshvari discloses the granulating liquid may further comprise other components or compounds such as flavoring agents, aromatic substances, sweeteners, sugars, coloring agents, emulsifiers.  Substance that be used as sweeteners include dextrose which is the substance claimed as binder. Furthermore, adding excipients in the forming of granulating composition is known in the art as shown  in Shanmugam and Ahmed.  It would have been obvious to one skilled in the art to use additives for its art-recognized function. It would have been obvious to one skilled in the art to vary the amount dextrose depending on the sweetness intensity desired. Furthermore, Shanmugam teaches to add microcrystalline as moisture absorbing material which is recited in the claims as binder.  Applicant further argues that none of the references disclose or suggest the step of sifting the final dry granulation without a drying step during processing.  This argument is not persuasive.  The Shanmugam reference specifically teaches moisture-activated dry granulation which is a variation of conventional wet granulation.  The MADG technique does not require an expensive drying step. Daneshvari discloses example of wet granulation process.  As shown in Shanmugam, different granulating techniques are known. Shanmugam teaches that wet granulation is the most widespread granulation technique but it requires multiple unit processes which are complex, time consuming and expensive.  Shanumgam teaches that variation of wet granulation technique known as moisture-activated dry granulation ( MADG) requires small amount of water, usually less than 5% and does not require an expensive drying step.  It would have been obvious to one skilled in the art to use the MADG technique taught in Shanumgam to obtain the same result without the expensive drying step.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



November 17, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793